Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, a special ground of a motion for a new trial must be complete within itself, and it will not be considered by the reviewing court when, in order to determine whether the assignment of error therein is well taken, it is necessary to refer to the brief of the evidence or to some other portion of the record. Under this ruling the first two special grounds of the motion for a new trial can not be considered.
2. The defendant was indicted in June, 1919, for a misdemeanor, and was charged with having, controlling, and possessing intoxicating liquors on the 10th day of May, 1919. The statute of limitations for a misdemeanor being only two years, the inadvertent charge of the court, that if the jury believed beyond a reasonable doubt that the offense as charged in the indictment was committed at any time after the first day of May, 1917, and prior to the date of the finding of the indictment, that would be sufficient proof of the allegation in the indictment as to the particular date upon which the offense was committed, was error; but the error was harmless, since the proof showed that the charge against the defendant was based entirely upon a single transaction which occurred in May, 1919. See, in this connection, Adams v. State, 22 Ga. App. 252 (2) (95 S. E. 877).
3. There was ample evidence to support the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed:'


Luke and Bloodworth, JJ., concwr.

Indictment for possession of liquor; from DeKalb superior court —Judge Smith. September 2, 1919.
E. G. Buchanan> for plaintiff in error.
George M. Napier, solicitor-general, contra.